DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-16 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “in a case where” in lines 1-2. The meaning of the term is not clear from the claims or specification.  
Claim 9 recites the limitation “the virtual model” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the virtual model” in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bobak et al., US Patent Pub. US 2009/0172460 A1 (hereinafter Bobak) in view of Nasle et al., US Patent Pub. US 2009/0113049 A1 (hereinafter Nasle).

Claim 1
Bobak teaches a method of eliminating a fault condition of at least one device in a technical installation (Bobak, Para [0084] - - Eliminating a failure/fault condition of a device in an IT/technical installation.), the method comprising: determining, by the processing unit, a root cause of the fault condition (Bobak, Para [0085] - - A system/”processing unit” determining a root cause of a fault condition.); determining, by the processing unit, one or more mitigation actions to resolve the fault condition (Bobak, Para [0085] - - A system/”processing unit” determines a recovery/mitigation action to ; determining, by the processing unit, an outcome associated with at least one of the one or more mitigation actions on the technical installation (Bobak, Para [0428] - - A system/”processing unit” determines which operation/”mitigation action” can transition a device of the IT/technical installation back to the desired state/outcome.); and outputting, by the processing unit, at least one mitigation action to be implemented in the technical installation based on the determined outcome associated with at least one of the one or more mitigation actions. (Bobak, Para [0437] - - A system/”processing unit” implementing recovery actions based on the selected operation/”mitigation action” that transitions a device of the IT/technical installation back to the desired state/outcome.)
But Bobak fails to specify predicting, by a processing unit, an occurrence of the fault condition of the device of the technical installation.
However Nasle teaches predicting, by a processing unit, an occurrence of the fault condition of the device of the technical installation. (Nasle, Para [0168] - - A system/”processing unit” predicting an occurrence of a fault condition of a device of a system/”technical installation”.)
Bobak and Nasle are analogous art because they are from the same field of endeavor.  They relate to fault tolerant control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault tolerant control system, as taught by Bobak, and incorporating the prediction of an occurrence of a fault, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain system stability by prediction of an occurrence of a fault, as suggested by Nasle (Para [0011]).

Claim 2
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
obtaining sensor data from one or more sensors installed in the technical installation, wherein the sensor data includes one or more parameter values associated with an event in the technical installation; processing the obtained sensor data by a suitable machine learning model (Nasle, Para [0092] - - Machine learning engine processes data obtained from sensors that monitor real time operations/”events in the technical installation”.); and predicting the fault condition using one or more machine learning techniques. (Nasle, Para [0092], [0168] - - Predicting an occurrence of a fault condition of a device using machine learning techniques.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault tolerant control system, as taught by Bobak and Nasle, and further incorporating the machine learning prediction of an occurrence of a fault based on sensor data, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain system stability by machine learning prediction of an occurrence of a fault based on sensor data, as suggested by Nasle (Para [0011]).

Claim 5
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
The combination of Bobak and Nasle further teaches the root-cause of the predicted fault condition is determined using a decision matrix. (Bobak, Para [0085], [0427] - - Determining the root cause of a fault using a directed acyclic graph – DAG/”decision matrix”.)

Claim 11

The combination of Bobak and Nasle further teaches performing the mitigation action with the preferred outcome in the technical installation. (Bobak, Para [0437] - - A system/”processing unit” implementing recovery actions based on the selected operation/”mitigation action” that transitions a device of the IT/technical installation back to the desired state/”preferred outcome”.)

Claim 14
Bobak teaches a system for eliminating a fault condition in a technical installation (Bobak, Para [0084] - - Eliminating a failure/fault condition of a device in an IT/technical installation.), the system comprising: one or more processing units (Bobak, Para [0603] - - Processing unit.); and one or more memory units coupled to the one or more processing units, wherein the one or more memory units comprises a fault elimination module (Bobak, Para [0597-599], [0602-603] - - Memory coupled to a processor that includes a computer program that defines a recovery process/”fault elimination module”.) configured to: determine a root cause of the predicted fault condition (Bobak, Para [0085] - - A system/”processing unit” determining a root cause of a fault condition.); determine one or more mitigation actions to resolve the fault condition (Bobak, Para [0085] - - A system/”processing unit” determines a recovery/mitigation action to resolve the failure/fault condition.); determine an outcome associated with at least one of the one or more mitigation actions on the technical installation (Bobak, Para [0428] - - A system/”processing unit” determines which operation/”mitigation action” can transition a device of the IT/technical installation back to the desired state/outcome.); and output at least one mitigation action to be implemented in the technical installation based on the determined outcome associated with at least one of the one or more mitigation actions. (Bobak, Para [0437] - - A 
But Bobak fails to specify predict an occurrence of the fault condition of the device of the technical installation.
However Nasle teaches predict an occurrence of the fault condition of the device of the technical installation. (Nasle, Para [0168] - - A system/”processing unit” predicting an occurrence of a fault condition of a device of a system/”technical installation”.)
Bobak and Nasle are analogous art because they are from the same field of endeavor.  They relate to fault tolerant control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault tolerant control system, as taught by Bobak, and incorporating the prediction of an occurrence of a fault, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain system stability by prediction of an occurrence of a fault, as suggested by Nasle (Para [0011]).

Claim 15
Bobak teaches a system comprising: one or more servers remotely located from a technical installation (Bobak, Para [0600] - - A server that is remotely located from the technical installation.); one or more user devices communicatively coupled to the one or more servers (Bobak, Para [0604] - - Keyboards/”user devices” communicatively coupled to a server.), wherein the one or more servers comprise computer readable instructions (Bobak, Para [0597-599], [0602-603] - - Memory coupled to a processor that includes a computer program that defines a recovery process/”fault elimination module”.), which when executed by the one or more servers cause the one or more servers to: determine a root cause of the predicted fault condition (Bobak, Para [0085] - - A system/”processing ; determine one or more mitigation actions to resolve the fault condition (Bobak, Para [0085] - - A system/”processing unit” determines a recovery/mitigation action to resolve the failure/fault condition.); determine an outcome associated with at least one of the one or more mitigation actions on the technical installation (Bobak, Para [0428] - - A system/”processing unit” determines which operation/”mitigation action” can transition a device of the IT/technical installation back to the desired state/outcome.); and output at least one mitigation action to be implemented in the technical installation based on the determined outcome associated with at least one of the one or more mitigation actions. (Bobak, Para [0437] - - A system/”processing unit” implementing recovery actions based on the selected operation/”mitigation action” that transitions a device of the IT/technical installation back to the desired state/outcome.)
But Bobak fails to specify one or more sensors communicatively coupled to the one or more servers; and predict an occurrence of the fault condition of the device of the technical installation.
However Nasle teaches one or more sensors communicatively coupled to the one or more servers (Nasle, Para [0048-49] - - Data obtained from sensors in communication with a server.); and predict an occurrence of the fault condition of the device of the technical installation. (Nasle, Para [0092], [0168] - - A system/”processing unit” predicting an occurrence of a fault condition of a device of a system/”technical installation” based on sensor data.)
Bobak and Nasle are analogous art because they are from the same field of endeavor.  They relate to fault tolerant control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault tolerant control system, as taught by Bobak, and incorporating the prediction of an occurrence of a fault based on sensor data, as taught by Nasle.  


Claim 16
Bobak teaches a non-transitory computer readable medium on which program code sections of a computer program are saved, the program code sections being loadable into and/or executable in a system, wherein the program code sections (Bobak, Para [0597-599], [0602-603] - - Computer readable medium containing an executable computer program that defines a recovery process/”fault elimination module”.), when executed in the system, cause the system to: determine a root cause of the predicted fault condition (Bobak, Para [0085] - - A system/”processing unit” determining a root cause of a fault condition.); determine one or more mitigation actions to resolve the fault condition (Bobak, Para [0085] - - A system/”processing unit” determines a recovery/mitigation action to resolve the failure/fault condition.); determine an outcome associated with at least one of the one or more mitigation actions on the technical installation (Bobak, Para [0428] - - A system/”processing unit” determines which operation/”mitigation action” can transition a device of the IT/technical installation back to the desired state/outcome.); and output at least one mitigation action to be implemented in the technical installation based on the determined outcome associated with at least one of the one or more mitigation actions. (Bobak, Para [0437] - - A system/”processing unit” implementing recovery actions based on the selected operation/”mitigation action” that transitions a device of the IT/technical installation back to the desired state/outcome.)
But Bobak fails to specify predict an occurrence of the fault condition of the device of the technical installation.
 predict an occurrence of the fault condition of the device of the technical installation. (Nasle, Para [0168] - - A system/”processing unit” predicting an occurrence of a fault condition of a device of a system/”technical installation”.)
Bobak and Nasle are analogous art because they are from the same field of endeavor.  They relate to fault tolerant control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above fault tolerant control system, as taught by Bobak, and incorporating the prediction of an occurrence of a fault, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain system stability by prediction of an occurrence of a fault, as suggested by Nasle (Para [0011]).

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bobak et al., US Patent Pub. US 2009/0172460 A1 (hereinafter Bobak) in view of Nasle et al., US Patent Pub. US 2009/0113049 A1 (hereinafter Nasle) as applied to Claims 1-2, 5, 11, and 14-16 above, and in further view of Kimura et al., US Patent Pub. US 2020/0257277 A1 (hereinafter Kimura).

Claim 3
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
Nasle further teaches obtaining an engineering data associated with the technical installation (Nasle, Para [0062-63] - - Model/engineering data associated with the system/”technical installation”.); determining a type of industrial process being executed in the at least one portion of the technical installation based on the engineering data (Nasle, Para [0117-118] - - Determining the function/”type of industrial process” being performed based on the model/engineering data.); identifying a fault signal associated with the event, wherein the fault signal is identified based on the sensor data (Nasle, Para [0065-66] - - Alarm/fault signal associated with a measured real time operation/event with the alarm/fault signal is identified based on the value of the sensor data.); and mapping the fault signal to at least one of the one or more components and/or the type of industrial process. (Nasle, Para [0059-60] - - Indication/mapping of the alarm/fault signal to a component or process.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault tolerant control system, as taught by Bobak and Nasle, and further incorporating the identification and mapping of an occurrence of a fault based on sensor data, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain system stability by identification and mapping of an occurrence of a fault based on sensor data, as suggested by Nasle (Para [0011]).
The combination of Bobak and Nasle fails to specify obtaining data from a piping and instrumentation diagram associated with the technical installation; identifying one or more components in the least one portion of the technical installation, wherein the components are a part of the determined industrial process based on the piping and instrumentation diagram.
However Kimura teaches obtaining data from a piping and instrumentation diagram associated with the technical installation; identifying one or more components in the least one portion of the technical installation, wherein the components are a part of the determined industrial process based on the piping and instrumentation diagram. (Kimura, Para [0037] - - Obtaining data from a piping and instrumentation diagram associated with the plant/”technical installation” and identifying devices/components associated with an industrial process control in the plant/”technical installation”.)
Bobak, Nasle, and Kimura are analogous art because they are from the same field of endeavor.  They relate to control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to generate a dynamic model of a plant from data obtained from a piping and instrumentation diagram, as suggested by Kimura (Abstract).

Claim 4
The combination of Bobak, Nasle, and Kimura teaches all the limitations of the base claims as outlined above.  
Nasle further teaches comparing the one or more parameter values in the sensor data with a pre-defined threshold value; and determining a deviation between the one or more parameter values and the pre-defined threshold value, wherein the deviation between the one or more parameter values and the pre-defined threshold value corresponds to the fault signal. (Nasle, Para [0114] - - Comparing sensor readings/”parameter values in the sensor data” with a predefined alarm threshold where the deviation between the sensor reading/”parameter value” and the alarm threshold indicates an alarm condition/fault.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Bobak, Nasle, and Kimura, and further incorporating the comparison of sensor readings to an alarm threshold, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if further action should be taken based on a comparison of sensor readings to an alarm threshold, as suggested by Nasle (Para [0114]).

Claim 13
The combination of Bobak, Nasle, and Kimura teaches all the limitations of the base claims as outlined above.  
Nasle further teaches generating an alert when a deviation is determined between the parameter values and the pre-defined threshold value. (Nasle, Para [0114] - - Comparing sensor readings/”parameter values in the sensor data” with a predefined alarm threshold where the deviation between the sensor readings/”parameter values” and generating an alarm/alert when the alarm threshold indicates an alarm condition/fault.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Bobak, Nasle, and Kimura, and further incorporating the comparison of sensor readings to an alarm threshold, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to determine if further action should be taken based on a comparison of sensor readings to an alarm threshold, as suggested by Nasle (Para [0114]).


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bobak et al., US Patent Pub. US 2009/0172460 A1 (hereinafter Bobak) in view of Nasle et al., US Patent Pub. US 2009/0113049 A1 (hereinafter Nasle) as applied to Claims 1-2, 5, 11, and 14-16 above, in view of Kimura et al., US Patent Pub. US 2020/0257277 A1 (hereinafter Kimura), and in further view of Gail et al., US Patent Pub. US 2005/0132253 A1 (hereinafter Gail).

Claim 6
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
Nasle further teaches obtaining the engineering data associated with the technical installation (Nasle, Para [0062-63] - - Model/engineering data associated with the system/”technical installation”.); determining the type of industrial process being executed in the at least one portion of the technical installation based on the engineering data (Nasle, Para [0117-118] - - Determining the function/”type of industrial process” being performed based on the model/engineering data.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault tolerant control system, as taught by Bobak and Nasle, and further incorporating the identification and mapping of an occurrence of a fault based on sensor data, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain system stability by identification and mapping of an occurrence of a fault based on sensor data, as suggested by Nasle (Para [0011]).
The combination of Bobak and Nasle fails to specify obtaining data from a piping and instrumentation diagram associated with the technical installation; identifying one or more components in the least one portion of the technical installation, wherein the components are a part of the determined industrial process based on the piping and instrumentation diagram.
However Kimura teaches obtaining data from a piping and instrumentation diagram associated with the technical installation; identifying one or more components in the least one portion of the technical installation, wherein the components are a part of the determined industrial process based on the piping and instrumentation diagram. (Kimura, Para [0037] - - Obtaining data from a piping and 
Bobak, Nasle, and Kimura are analogous art because they are from the same field of endeavor.  They relate to control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Bobak and Nasle, and further incorporating the data from a piping and instrumentation diagram, as taught by Kimura.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate a dynamic model of a plant from data obtained from a piping and instrumentation diagram, as suggested by Kimura (Abstract).
But the combination of Bobak, Nasle, and Kimura fails to specify generating a questionnaire based on the identified one or more components and the type of industrial process; and determining from the questionnaire the root cause of the fault condition in the technical installation.
However Gail teaches generating a questionnaire based on the identified one or more components and the type of industrial process (Gail, Para [0034], [0066] - - Generating a questionnaire based on identified components and their function/”industrial process”.); and determining from the questionnaire the root cause of the fault condition in the technical installation. (Gail, Para [0033-35] - - Determining the cause of the fault/”root cause” in the system/”technical installation”.)
Bobak, Nasle, Kimura, and Gail are analogous art because they are from the same field of endeavor.  They relate to fault diagnostic systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault diagnostic system, as taught by Bobak, Nasle, and Kimura, and further incorporating the questionnaire to determine the cause of the fault, as taught by Gail.  


Claim 7
The combination of Bobak, Nasle, Kimura, and Gail teaches all the limitations of the base claims as outlined above.  
The combination of Bobak, Nasle, Kimura, and Gail further teaches faults determined using the decision matrix. (Bobak, Para [0085], [0427] - - Determining the root cause of a fault using a directed acyclic graph – DAG/”decision matrix”.)
Nasle further teaches creating a root cause analysis report, wherein the report comprises data associated with the one or more components and the industrial process associated with the technical installation. (Nasle, Para [0059], [0085], [0091] - - Creating a root cause analysis report containing data associated with components and processes of the system/”technical installation”.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault tolerant control system, as taught by Bobak, Nasle, Kimura, and Gail, and further incorporating the root cause analysis report, as taught by Nasle.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain system stability by producing a root cause analysis report, as suggested by Nasle (Para [0011]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bobak et al., US Patent Pub. US 2009/0172460 A1 (hereinafter Bobak) in view of Nasle et al., US Patent Pub. US 2009/0113049 A1 (hereinafter Nasle) as applied to Claims 1-2, 5, 11, and 14-16 above, and in further view of Zager et al., US Patent Put. US 2002/0022952 A1 (hereinafter Zager).

Claim 8
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
Nasle further teaches implementing one of the one or more mitigation actions in a virtual model of the technical installation, wherein the virtual model is configured to simulate functions of the technical installation. (Nasle, Para [0056-59] - - Modeling actions in a virtual model of the system/”technical installation” where the virtual model simulates the functions of the actual system/”technical installation”.)
But the combination of Bobak and Nasle fails to specify predicting using the virtual model an effect of the implemented mitigation action on the technical installation. 
However Zager teaches predicting using the virtual model an effect of an occurrence on a system.  (Zager, Para [0036] - - A virtual model predicting an effect of an action on the system.)
Bobak, Nasle, and Zager are analogous art because they are from the same field of endeavor.  They relate to fault control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault control system, as taught by Bobak and Nasle, and further incorporating a virtual model predicting an effect of an action on the system, as taught by Zager.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a system that associate events and present results quickly using a virtual model predicting an effect of an action on the system, as suggested by Zager (Para [0033]).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bobak et al., US Patent Pub. US 2009/0172460 A1 (hereinafter Bobak) in view of Nasle et al., US Patent Pub. US 2009/0113049 A1 (hereinafter Nasle) as applied to Claims 1-2, 5, 11, and 14-16 above, and in further view of Eberst, US Patent Pub. US 2012/0215352 A1 (hereinafter Eberst).

Claim 9
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
But the combination of Bobak and Nasle fails to specify determining whether the outcome of the implemented mitigation action is a preferred outcome; when the outcome is the preferred outcome, outputting the mitigation action, wherein the mitigation action is to be implemented in the technical installation; and when the outcome is not the preferred outcome, implementing another mitigation action of the one or more mitigation actions in the virtual model.
However Eberst teaches determining whether the outcome of the implemented action is a preferred outcome; when the outcome is the preferred outcome, outputting the action, wherein the action is to be implemented in the technical installation; and when the outcome is not the preferred outcome, implementing another action of the one or more actions in the virtual model. (Eberst, Para [0032] - - Using process simulation/”virtual model” to determine if a movement path/”implemented action” has a feasible/preferred outcome, and to generate additional movement paths/”implemented actions” until a feasible/preferred outcome is determined and implemented in the technical installation.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control system, as taught by Bobak and Nasle, and further incorporating the use of process simulation to determine a feasible outcome, as taught by Eberst.  
One of ordinary skill in the art would have been motivated to do this modification in order to produce consistent process results by incorporating the use of process simulation to determine a feasible outcome, as suggested by Eberst (Para [0006]).

Claim 10
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
But the combination of Bobak and Nasle fails to specify implementing one of the one or more mitigation actions in the virtual model of the technical installation until the preferred outcome is determined.
However Eberst teaches implementing one of the one or more actions in the virtual model of the technical installation until the preferred outcome is determined. (Eberst, Para [0032] - - Using process simulation/”virtual model” to determine if a movement path/”implemented action” has a feasible/preferred outcome, and to generate additional movement paths/”implemented actions” until a feasible/preferred outcome is determined and implemented in the technical installation.)
Bobak, Nasle, and Eberst are analogous art because they are from the same field of endeavor.  They relate to control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to produce consistent process results by incorporating the use of process simulation to determine a feasible outcome, as suggested by Eberst (Para [0006]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bobak et al., US Patent Pub. US 2009/0172460 A1 (hereinafter Bobak) in view of Nasle et al., US Patent Pub. US 2009/0113049 A1 (hereinafter Nasle) as applied to Claims 1-2, 5, 11, and 14-16 above, and in further view of Hendler et al., US Patent Pub. US 2008/0010531 A1 (hereinafter Hendler).

Claim 12
The combination of Bobak and Nasle teaches all the limitations of the base claims as outlined above.  
But the combination of Bobak and Nasle fails to specify analyzing the fault condition to determine a fault pattern; mapping the fault pattern to a pre-defined matrix; and determining from the pre-defined matrix the one or more mitigation actions to resolve the analyzed fault condition.
However Hendler teaches analyzing the fault condition to determine a fault pattern; mapping the fault pattern to a pre-defined matrix; and determining from the pre-defined matrix the one or more mitigation actions to resolve the analyzed fault condition. (Hendler, Para [0030-32], [0049] - - Determining a corrective/mitigation action to resolve the fault condition based on a fault vector 
Bobak, Nasle, and Hendler are analogous art because they are from the same field of endeavor.  They relate to fault control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above fault control system, as taught by Bobak and Nasle, and further incorporating the use of determining a corrective action based on a matrix determined fault vector, as taught by Hendler.  
One of ordinary skill in the art would have been motivated to do this modification in order to produce improve manufacturing processes at an individual process level by use of determining a corrective action based on a matrix determined fault vector, as suggested by Hendler (Para [0006]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cella et al., US Patent Pub. US 2019/0324441 A1 relates to claims 1-2, 11, and 14-16 regarding fault monitoring, root cause analysis, sensor data, and machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119